Appellant's motion for rehearing was filed on June 20th, 1939, only a few days before adjournment for the term. Not having time to give it the proper consideration before adjournment it was carried over.
The motion has been carefully considered and the various matters urged as grounds for rehearing and reversal have again been reviewed. We think proper disposition was made of the case in our original opinion, and a further discussion of the questions would not lead to a different conclusion.
We note, however, from appellant's motion that we inadvertently stated in our original opinion that the affidavit for preliminary investigation of appellant's sanity stated not only that appellant was insane, but also that he "was unable to advise with his attorneys or to make a rational defense." The words quoted from our original opinion were not incorporated in the affidavit mentioned, and to that extent our opinion was inaccurate. The statement quoted is withdrawn. The fact that upon his trial appellant was given a fair presentation of the issue of insanity as a defense to the charge for which he was upon trial leads us to conclude that the procedure of which he complains upon the preliminary inquiry would not call for a reversal of the judgment of conviction.
The motion for rehearing is overruled.